Exhibit 10.2

Execution Version

 

 

 

AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT

dated as of March 27, 2013

made by

REX ENERGY CORPORATION

and

EACH OF THE OTHER GRANTORS (AS DEFINED HEREIN)

in favor of

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

Section 1.01

  Definitions      2   

Section 1.02

  Other Definitional Provisions      7   

Section 1.03

  Rules of Interpretation      7    ARTICLE II    GUARANTEE   

Section 2.01

  Guarantee      7   

Section 2.02

  Right of Contribution      8   

Section 2.03

  No Subrogation      8   

Section 2.04

  Guaranty Amendments, Etc.      8   

Section 2.05

  Waivers      9   

Section 2.06

  Guaranty Absolute and Unconditional      9   

Section 2.07

  Reinstatement      11   

Section 2.08

  Payments      11    ARTICLE III    GRANT OF SECURITY INTEREST   

Section 3.01

  Grant of Security Interest      11   

Section 3.02

  Transfer of Pledged Securities      13    ARTICLE IV    REPRESENTATIONS AND
WARRANTIES   

Section 4.01

  Representations in Credit Agreement      13   

Section 4.02

  Title; No Other Liens      13   

Section 4.03

  Perfected First Priority Liens      14   

Section 4.04

  Grantor Information      14   

Section 4.05

  Inventory and Equipment      14   

Section 4.06

  Farm Products      14   

Section 4.07

  Investment Property      14   

Section 4.08

  Receivables      15   

Section 4.09

  Intellectual Property      16   

Section 4.10

  Commercial Tort Claims      16   

Section 4.11

  Benefit to the Guarantors      16   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page   ARTICLE V    COVENANTS   

Section 5.01

  [Reserved]      17   

Section 5.02

  Delivery of Instruments, Certificated Securities and Chattel Paper      17   

Section 5.03

  Maintenance of Insurance      17   

Section 5.04

  Payment of Obligations      17   

Section 5.05

  Maintenance of Perfected Security Interest; Further Documentation      17   

Section 5.06

  [Reserved]      18   

Section 5.07

  Investment Property      18   

Section 5.08

  Receivables      19   

Section 5.09

  Intellectual Property      20   

Section 5.10

  Commercial Tort Claims      21    ARTICLE VI    REMEDIAL PROVISIONS   

Section 6.01

  Certain Matters Relating to Receivables      21   

Section 6.02

  Communications with Obligors; Grantors Remain Liable      22   

Section 6.03

  Pledged Securities      23   

Section 6.04

  Proceeds to be Turned Over to Administrative Agent      24   

Section 6.05

  Application of Proceeds      24   

Section 6.06

  Code and Other Remedies      24   

Section 6.07

  Registration Rights      25   

Section 6.08

  Deficiency      26   

Section 6.09

  Non-Judicial Enforcement      26    ARTICLE VII    THE ADMINISTRATIVE AGENT   

Section 7.01

  Administrative Agent’s Appointment as Attorney-in-Fact, Etc.      27   

Section 7.02

  Duty of Administrative Agent      28   

Section 7.03

  Execution of Financing Statements      29   

Section 7.04

  Authority of Administrative Agent      29   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page   ARTICLE VIII    SUBORDINATION OF INDEBTEDNESS   

Section 8.01

  Subordination of All Grantor Claims      30   

Section 8.02

  Claims in Bankruptcy      30   

Section 8.03

  Payments Held in Trust      30   

Section 8.04

  Liens Subordinate      30   

Section 8.05

  Notation of Records      31    ARTICLE IX    MISCELLANEOUS   

Section 9.01

  No Waiver by Course of Conduct; Cumulative Remedies      31   

Section 9.02

  Notices      31   

Section 9.03

  Enforcement Expenses; Indemnities      31   

Section 9.04

  Amendments in Writing      32   

Section 9.05

  Successors and Assigns      32   

Section 9.06

  Survival; Revival; Reinstatement      32   

Section 9.07

  Counterparts; Integration; Effectiveness      33   

Section 9.08

  Severability      33   

Section 9.09

  Set-Off      33   

Section 9.10

  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial      34   

Section 9.11

  Headings      35   

Section 9.12

  Acknowledgments      35   

Section 9.13

  Additional Grantors and Additional Pledged Securities      36   

Section 9.14

  Releases      36   

Section 9.15

  Acceptance      37   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

SCHEDULES:

1

  Notice Addresses

2

  Investment Property

3

  Perfection Matters

4

  Location of Jurisdiction of Organization and Chief Executive Office

5

  Inventory and Equipment Locations

6

  Intellectual Property

7

  Receivables from Government Authorities

ANNEXES:

I

  Form of Acknowledgment and Consent

II

  Form of Assumption Agreement

III

  Form of Supplement

 

-iv-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT, dated as of
March 27, 2013, is made by Rex Energy Corporation, a corporation duly formed and
existing under the laws of the State of Delaware (the “Borrower”), Rex Energy I,
LLC, a limited liability company duly formed and existing under the laws of the
State of Delaware (“Rex Energy I”), Rex Energy Operating Corp., a corporation
duly formed and existing under the laws of the State of Delaware (“Rex Energy
Operating”), PennTex Resources Illinois, Inc., a corporation duly formed and
existing under the laws of the State of Delaware (“PennTex Resources Illinois”),
Rex Energy IV, LLC, a limited liability company duly formed and existing under
the laws of the State of Delaware (“Rex Energy IV”), R.E. Gas Development, LLC,
a limited liability company formed and existing under the laws of the state of
Delaware (“R.E. Gas”) (the Borrower, Rex Energy I, Rex Energy Operating, PennTex
Resources Illinois, Rex Energy IV, R.E. Gas and any other Person that becomes a
party hereto from time to time after the date hereof, the “Grantors”), in favor
of KeyBank National Association, as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) for
the banks and other financial institutions (the “Lenders”) from time to time
parties to the Amended and Restated Credit Agreement dated as of March 27, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Administrative Agent and the Lenders, for
the benefit of the Secured Parties (as defined below).

R E C I T A L S

A. The Borrower, the Administrative Agent and certain lenders party thereto
entered into that certain Credit Agreement dated as of September 28, 2007 (the
“Original Credit Agreement”).

B. The grantors party thereto entered into that certain Guaranty and Collateral
Agreement, dated as of September 28, 2007, to guarantee and secure the
“Indebtedness” under the Original Credit Agreement (the “Original Guaranty and
Collateral Agreement”).

C. On even date herewith, the Borrower, the Lenders and the Administrative Agent
are amending and restating the Original Credit Agreement by executing and
delivering the Credit Agreement, pursuant to which, upon the terms and
conditions stated therein, the Lenders have agreed to make further loans and
other extensions of credit to the Borrower.

D. It is a condition precedent to the obligations of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the parties hereto amend and restate the Original Guaranty and Collateral
Agreement on the term and conditions stated herein.

E. Now, therefore, in consideration of the premises herein and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans to and extensions of credit on
behalf of the Borrower thereunder, each Grantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

Section 1.01 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement, and all
uncapitalized terms which are defined in the UCC (as defined herein) on the date
hereof are used herein as so defined.

(b) The following terms are used herein as defined in the UCC on the date
hereof: Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Instruments, Inventory, Letter-of-Credit Rights, Payment
Intangibles, Proceeds, Supporting Obligations, and Tangible Chattel Paper.

(c) The following terms have the following meanings:

“Acknowledgment and Consent” means an Acknowledgment and Consent substantially
in the form attached hereto as Annex I.

“Agreement” means this Amended and Restated Guaranty and Collateral Agreement,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Assumption Agreement” means an Assumption Agreement substantially in the form
attached hereto as Annex II.

“Bankruptcy Code” means Title 11, United States Code, as amended from time to
time.

“Borrower Obligations” means the collective reference to the unpaid principal of
and interest on the Loans and reimbursement obligations in respect of Letters of
Credit, the Indebtedness, and all other obligations and liabilities of the
Borrower and the other Grantors (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and LC Exposure and interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Secured Documents, in each case, whether on
account of principal, interest, reimbursement obligations, payments in respect
of an early termination date, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Secured Parties that are required to be paid by the Borrower pursuant to the
terms of any of the Secured Documents).

“Collateral” has the meaning assigned such term in Section 3.01.

 

-2-



--------------------------------------------------------------------------------

“Collateral Account” means any collateral account established by the
Administrative Agent as provided in Section 6.01 or Section 6.04.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, granting any right under any Copyright, including the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

“Copyrights” means the collective reference to (a) all copyrights arising under
the laws of the United States, any other country or any political subdivision
thereof, whether registered or unregistered and whether published or unpublished
(including those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
and (b) the right to obtain all renewals thereof.

“Deposit Account” has the meaning given such term in the Uniform Commercial Code
of any applicable jurisdiction and, in any event, including any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Foreign Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

“Foreign Subsidiary Voting Stock” means the voting Equity Interests of any
Foreign Subsidiary.

“Grantor Claims” has the meaning assigned to such term in Section 8.01.

“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) all obligations and
liabilities of such Guarantor which may arise under or in connection with any
Secured Document to which such Guarantor is a party (including, without
limitation, Article II of this Agreement), in each case, whether on account of
principal, interest, guarantee obligations, reimbursement obligations, payments
in respect of an early termination date, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to any Secured Party required to be paid by such Guarantor pursuant to any
Secured Document).

 

-3-



--------------------------------------------------------------------------------

“Guarantors” means the collective reference to all Grantors other than the
Borrower.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9.102(a)(49) of the UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Securities”) and (b) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Securities.

“Issuers” means the collective reference to each issuer of any Investment
Property.

“LLC” means, with respect to any Grantor, each limited liability company
described or referred to in Schedule 2 in which such Grantor has an interest.

“LLC Agreement” means each operating agreement relating to an LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.

“Obligations” means: (a) in the case of the Borrower, the Borrower Obligations
and (b) in the case of each Guarantor, its Guarantor Obligations.

“Partnership” means, with respect to any Grantor, each partnership described or
referred to in Schedule 2 in which such Grantor has an interest.

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any thereof referred to in Schedule 6.

“Patents” means the collective reference to (a) all letters patent of the United
States, any other country or any political subdivision thereof, all reissues and
extensions thereof and all goodwill associated therewith, including any of the
foregoing referred to in Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including any of the foregoing referred to in
Schedule 6 and (c) all rights to obtain any reissues or extensions of the
foregoing.

 

-4-



--------------------------------------------------------------------------------

“Pledged LLC Interests” means, with respect to any Grantor, all right, title and
interest of such Grantor as a member of all LLCs and all right, title and
interest of such Grantor in, to and under the LLC Agreements; provided that the
term Pledged LLC Interests shall not include any Excluded Collateral.

“Pledged Notes” means all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

“Pledged Partnership Interests” means, with respect to any Grantor, all right,
title and interest of such Grantor as a limited or general partner in all
Partnerships and all right, title and interest of such Grantor in, to and under
the Partnership Agreements; provided that the term Pledged Partnership Interests
shall not include any Excluded Collateral.

“Pledged Securities” means: (a) the Equity Interests described or referred to in
Schedule 2 (as the same may be supplemented from time to time pursuant to a
Supplement), together with any other Equity Interests of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 66% of the total outstanding Foreign
Subsidiary Voting Stock of any Foreign Subsidiary be required to be pledged
hereunder; including, but not limited to, all Pledged LLC Interests and Pledged
Partnership Interests related thereto; and (b) the certificates or instruments,
if any, representing (i) such Equity Interests, (ii) all dividends (cash, Equity
Interests or otherwise), cash, instruments, rights to subscribe, purchase or
sell and all other rights and Property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
securities, (iii) all replacements, additions to and substitutions for any of
the Property referred to in this definition, including, without limitation,
claims against third parties, (iv) the proceeds, interest, profits and other
income of or on any of the Property referred to in this definition, (v) all
security entitlements in respect of any of the foregoing, if any, and (vi) all
books and records relating to any of the Property referred to in this
definition; provided that the term Pledged Securities shall not include any
Excluded Collateral.

“Proceeds” means all “proceeds” as such term is defined in the UCC on the date
hereof and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Securities, collections thereon or distributions
or payments with respect thereto.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Grantor
that has total assets exceeding $10,000,000 at the time the relevant guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-5-



--------------------------------------------------------------------------------

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Secured Documents” means the collective reference to the Credit Agreement, the
other Loan Documents, each Secured Swap Agreement and any other document made,
delivered or given in connection with any of the foregoing.

“Secured Parties” means the collective reference to the Administrative Agent,
the Lenders, and the Secured Swap Parties.

“Secured Swap Agreement” means any Swap Agreement between the Borrower or any
Subsidiary and any Person that is entered into prior to the time, or during the
time, that such Person was, a Lender or an Affiliate of a Lender (including any
such Swap Agreement in existence prior to the date hereof), even if such Person
subsequently ceases to be a Lender (or an Affiliate of a Lender) for any reason
(any such Person, a “Secured Swap Party”); provided that, for the avoidance of
doubt, the term “Secured Swap Agreement” shall not include any transactions
entered into after the time that such Secured Swap Party ceases to be a Lender
or an Affiliate of a Lender.

“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 6 and (b) the right to
obtain all renewals thereof.

“Supplement” means a Supplement substantially in the form attached hereto as
Annex III.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection, the effect thereof or priority and for purposes of
definitions related to such provisions.

 

-6-



--------------------------------------------------------------------------------

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
and all tires and other appurtenances to any of the foregoing.

Section 1.02 Other Definitional Provisions. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, refer to such Grantor’s Collateral or the relevant part thereof.

Section 1.03 Rules of Interpretation. Section 1.04 and Section 1.05 of the
Credit Agreement are hereby incorporated herein by reference and shall apply to
this Agreement, mutatis mutandis.

ARTICLE II

Guarantee

Section 2.01 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Secured Parties and each of their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
in cash when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations. This is a guarantee of payment and not collection
and the liability of each Guarantor is primary and not secondary.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.02).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article II or affecting the
rights and remedies of any Secured Party hereunder.

(d) Each Guarantor agrees that if the maturity of the Borrower Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to such
Guarantor. Unless released pursuant to Section 9.14, the guarantee of each
Guarantor contained in this Article II shall remain in full force and effect
until all the Borrower Obligations shall have been satisfied by payment in full
in cash, no Letter of Credit shall be outstanding and all of the Commitments are
terminated, notwithstanding that from time to time during the term of the Credit
Agreement, no Borrower Obligations may be outstanding.

 

-7-



--------------------------------------------------------------------------------

(e) No payment made by any Grantor, any other guarantor or any other Person or
received or collected by any Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full in cash, no Letter of Credit shall be outstanding and all of the
Commitments are terminated.

Section 2.02 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.03. The provisions of
this Section 2.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.

Section 2.03 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any Secured
Party, no Guarantor shall be entitled to exercise its rights to be subrogated to
any of the rights of any Secured Party against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by any
Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek any indemnity, exoneration, participation, contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder, until all amounts owing to the Secured Parties
on account of the Borrower Obligations are irrevocably and indefeasibly paid in
full in cash, no Letter of Credit shall be outstanding and all of the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been irrevocably and indefeasibly paid in full in
cash, any Letter of Credit shall be outstanding or any of the Commitments are in
effect, such amount shall be held by such Guarantor in trust for the Secured
Parties, and shall, forthwith upon receipt by such Guarantor, be turned over to
the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Borrower Obligations in accordance with Section 10.02(c) of
the Credit Agreement.

Section 2.04 Guaranty Amendments, Etc. With Respect to the Borrower Obligations.
Each Guarantor shall remain obligated hereunder, and such Guarantor’s
obligations hereunder shall not be released, discharged or otherwise affected,
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to, demand upon or further assent by any Guarantor (which
notice, demand and assent requirements are hereby expressly waived by such
Guarantor): (a) any demand for payment of any of the Borrower Obligations made
by any Secured Party may be rescinded by such Secured Party or otherwise and any
of the Borrower Obligations continued; (b) the Borrower Obligations, the
liability of any other Person upon or for any part thereof or any collateral
security or guarantee therefor or right of offset with respect

 

-8-



--------------------------------------------------------------------------------

thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by,
or any indulgence or forbearance in respect thereof granted by, any Secured
Party; (c) any Secured Document may be amended, modified, supplemented or
terminated, in whole or in part, as the Secured Parties may deem advisable from
time to time; (d) any collateral security, guarantee or right of offset at any
time held by any Secured Party for the payment of the Borrower Obligations may
be sold, exchanged, waived, surrendered or released; (e) any additional
guarantors, makers or endorsers of the Borrower Obligations may from time to
time be obligated on the Borrower Obligations or any additional security or
collateral for the payment and performance of the Borrower Obligations may from
time to time secure the Borrower Obligations; or (f) any other event shall occur
which constitutes a defense or release of sureties generally. No Secured Party
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Borrower Obligations or for the guarantee
contained in this Article II or any Property subject thereto.

Section 2.05 Waivers. Each Guarantor hereby waives any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by any Secured Party upon the guarantee contained
in this Article II or acceptance of the guarantee contained in this Article II;
the Borrower Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Article II and no notice of
creation of the Borrower Obligations or any extension of credit already or
hereafter contracted by or extended to the Borrower need be given to any
Guarantor; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article II. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations.

Section 2.06 Guaranty Absolute and Unconditional.

(a) Each Guarantor understands and agrees that the guarantee contained in this
Article II is, and shall be construed as, a continuing, completed, absolute and
unconditional guarantee of payment, and each Guarantor hereby waives any defense
of a surety or guarantor or any other obligor on any obligations arising in
connection with or in respect of any of the following and hereby agrees that its
obligations hereunder shall not be discharged or otherwise affected as a result
of any of the following:

(i) the invalidity or unenforceability of any Secured Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party;

(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Secured Party;

 

-9-



--------------------------------------------------------------------------------

(iii) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of the
Borrower or any other Guarantor or any other Person at any time liable for the
payment of all or part of the Obligations, including any discharge of, or bar or
stay against collecting, any Obligation (or any part of them or interest
therein) in or as a result of such proceeding;

(iv) any sale, lease or transfer of any or all of the assets of the Borrower or
any other Guarantor, or any changes in the shareholders of the Borrower or any
other Guarantor;

(v) any change in the corporate existence (including its constitution, laws,
rules, regulations or power), structure or ownership of any Grantor or in the
relationship between the Borrower and any Grantor;

(vi) the fact that any Collateral or Lien contemplated or intended to be given,
created or granted as security for the repayment of the Obligations shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other Lien, it being recognized and agreed by each of the Guarantors that
it is not entering into this Agreement in reliance on, or in contemplation of
the benefits of, the validity, enforceability, collectability or value of any of
the Collateral for the Obligations;

(vii) the absence of any attempt to collect the Obligations or any part of them
from any Grantor;

(viii) (A) any Secured Party’s election, in any proceeding instituted under
chapter 11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of
the Bankruptcy Code; (B) any borrowing or grant of a Lien by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code; (C) the disallowance, under Section 502 of the Bankruptcy Code,
of all or any portion of any Secured Party’s claim (or claims) for repayment of
the Obligations; (D) any use of cash collateral under Section 363 of the
Bankruptcy Code; (E) any agreement or stipulation as to the provision of
adequate protection in any bankruptcy proceeding; (F) the avoidance of any Lien
in favor of the Secured Parties or any of them for any reason; or (G) failure by
any Secured Party to file or enforce a claim against the Borrower or its estate
in any bankruptcy or insolvency case or proceeding; or

(ix) any other circumstance or act whatsoever, including any action or omission
of the type described in Section 2.04 (with or without notice to or knowledge of
the Borrower or such Guarantor), which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this Article
II, in bankruptcy or in any other instance.

(b) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Secured Party may, but shall be
under no obligation to, join or make a similar demand on or otherwise pursue or
exhaust such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor

 

-10-



--------------------------------------------------------------------------------

or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of the Borrower, any
other Guarantor or any other Person or any such collateral security, guarantee
or right of offset, shall not relieve any Guarantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of any Secured Party
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

Section 2.07 Reinstatement. The guarantee contained in this Article II shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its Property, or otherwise, all as though
such payments had not been made.

Section 2.08 Payments. Subject to Section 5.03 of the Credit Agreement, each
Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent, for the ratable benefit of the Secured Parties, without
set-off, deduction or counterclaim, in dollars, in immediately available funds,
at the offices of the Administrative Agent specified in Section 12.01 of the
Credit Agreement (or from time to time designated in accordance with the terms
thereof).

ARTICLE III

Grant of Security Interest

Section 3.01 Grant of Security Interest. Each Grantor hereby pledges, and
collaterally assigns and transfers to the Administrative Agent, and hereby
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a continuing security interest in, lien on and right of setoff against,
all of the following Property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest and whether now existing or hereafter
coming into existence (collectively, the “Collateral”), as security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);

(c) all Commercial Tort Claims (including, without limitation, with respect to
the matters set forth on Schedule 3);

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment;

 

-11-



--------------------------------------------------------------------------------

(g) all Fixtures;

(h) all General Intangibles (including, without limitation, all rights in and
under Swap Agreements);

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

(n) all other Property not otherwise described above (except for the Excluded
Collateral and any Property specifically excluded from any defined term used in
any clause of this Section);

(o) all books and records pertaining to the Collateral; and

(p) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, notwithstanding anything to the contrary contained herein,
“Collateral” shall not include, and this Agreement shall not constitute a grant
of a security interest in: (a) any property to the extent that such grant of a
security interest is prohibited by any applicable law or regulation of a
Governmental Authority to which such Grantor or its property is subject, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any license or contract evidencing or
giving rise to such property, except to the extent that the term in such law,
regulation, license or contract providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under Section 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law (including the United
States Bankruptcy Code) or principles of equity; provided, however, that such
security interest shall attach immediately at such time as such prohibition,
breach, default or termination is no longer applicable or is waived, and to the
extent severable, shall attach immediately to any portion of the Collateral that
does not result in such consequences; (b) any deposit accounts (i) exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of such Grantor’s employees or (ii) exclusively holding
deposits made by any purchasers of Hydrocarbons in contemplation of the sale of
such Hydrocarbons; (c) any Vehicles; (d) 34% of the Foreign Subsidiary Voting
Stock in each direct Foreign Subsidiary of such Grantor that is a “controlled
foreign corporation” under the Code; or (e) Equity Interests in each of RW
Gathering, LLC, Charlee Brown II Limited Partnership, L&B Air LLC, Keystone
Clearwater Solutions, LLC, Northstar #3 LLC, Cocoa Properties I, LLC and Water
Solutions Holdings, LLC so long as such entity is not a wholly-owned subsidiary
of a Grantor (collectively, “Excluded Collateral”). For the avoidance of doubt,
notwithstanding clauses (a), (b), (c), (d) and (e) of the preceding

 

-12-



--------------------------------------------------------------------------------

sentence, “Collateral” shall include (and therefore, the following shall not
constitute Excluded Collateral) (i) all Equity Interests in Subsidiaries of the
Borrower (other than the Equity Interests described in clause (e) to the extent
set forth therein) and (ii) the right to any distributions (whether periodic or
in liquidation or dissolution) with respect to any Equity Interests, including,
without limitation, limited partnership interests or limited liability company
member interests.

Section 3.02 Transfer of Pledged Securities. All certificates or instruments
representing or evidencing the Pledged Securities shall be delivered to and held
pursuant hereto by the Administrative Agent or a Person designated by the
Administrative Agent and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, and accompanied by any required transfer tax stamps to effect the pledge
of the Pledged Securities to the Administrative Agent. Notwithstanding the
preceding sentence, at the Administrative Agent’s discretion, all Pledged
Securities must be delivered or transferred in such manner as to permit the
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8.303 of the UCC (if the Administrative Agent
otherwise qualifies as a protected purchaser). During the continuance of an
Event of Default, the Administrative Agent shall have the right, at any time in
its discretion and without notice, to transfer to or to register in the name of
the Administrative Agent or any of its nominees any or all of the Pledged
Securities, subject only to the revocable rights of the relevant Grantor
specified in Section 6.03. In addition, during the continuance of an Event of
Default, the Administrative Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing Pledged Securities for
certificates or instruments of smaller or larger denominations.

ARTICLE IV

Representations and Warranties

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective loans to and
extensions of credit to the Borrower thereunder and to induce the Lenders (and
their Affiliates) to enter into Swap Agreements with the Borrower and its
Subsidiaries, the Borrower and, solely with respect to itself and as applicable,
each other Grantor hereby represents and warrants to the Administrative Agent
and each Lender that:

Section 4.01 Representations in Credit Agreement. In the case of each Grantor
other than the Borrower, the representations and warranties set forth in Article
VII of the Credit Agreement as they relate to such Grantor or to the Loan
Documents to which such Grantor is a party, each of which is hereby incorporated
be reference, are true and correct, and the Administrative Agent and the Lenders
shall be entitled to rely on each of them, provided that each reference in each
such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 4.01, be deemed to be a reference to such Grantor’s
knowledge.

Section 4.02 Title; No Other Liens. Except for the security interest granted to
the Administrative Agent for the ratable benefit of the Secured Parties pursuant
to this Agreement and the other Liens permitted to exist on the Collateral by
the Credit Agreement, such Grantor owns each item of the Collateral free and
clear of any and all Liens or claims of others. No effective financing statement
or other public notice with respect to all or any part of the

 

-13-



--------------------------------------------------------------------------------

Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement, and such as shall be terminated substantially contemporaneous with
the consummation of the Transactions. For the avoidance of doubt, it is
understood and agreed that any Grantor may, as part of its business, grant
licenses to third parties to use Intellectual Property owned or developed by a
Grantor. For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property.
Each of the Administrative Agent and each Lender understands that any such
licenses may be exclusive to the applicable licensees, and such exclusivity
provisions may limit the ability of the Administrative Agent to utilize, sell,
lease or transfer the related Intellectual Property or otherwise realize value
from such Intellectual Property pursuant hereto.

Section 4.03 Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral which may be perfected by filing or such
other action in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof except for Liens permitted pursuant to Section 9.03 of the Credit
Agreement.

Section 4.04 Grantor Information. On the date hereof, the correct legal name of
such Grantor, all names and trade names that such Grantor has used in the last
five years, such Grantor’s jurisdiction of organization and each jurisdiction of
organization of such Grantor over the last five years, such Grantor’s
organizational number (if any), taxpayer identification number, and the
location(s) of such Grantor’s chief executive office or sole place of business
or principal residence, as the case may be, over the last five years are
specified on Schedule 4. Such Grantor has furnished to the Administrative Agent
a certified charter, certificate of incorporation or other organization document
and good standing certificate as of a date which is recent to the date hereof.

Section 4.05 Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on Schedule
5, other than Inventory or Equipment of an inconsequential value or nature or
that is in transit to a purchaser or to one or more of the locations listed in
Schedule 5.

Section 4.06 Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

Section 4.07 Investment Property.

(a) As of the date hereof, the Pledged Securities required to be pledged
hereunder and under the Credit Agreement by such Grantor are listed in Schedule
2. The shares of Pledged Securities pledged by such Grantor hereunder constitute
all the issued and

 

-14-



--------------------------------------------------------------------------------

outstanding shares of all classes of the Equity Interests of each Issuer owned
by such Grantor which is a Domestic Subsidiary of such Grantor and 66% of the
issued and outstanding shares of all classes of the Equity Interests of each
Issuer owned by such Grantor which is a Foreign Subsidiary. All the shares of
the Pledged Securities have been duly and validly issued and are fully paid and
nonassessable; and such Grantor is the record and beneficial owner of, and has
good and marketable title to, the Investment Property pledged by it hereunder,
free of any and all Liens or options in favor of, or claims of, any other
Person, except the security interest created by this Agreement, and has rights
in or the power to transfer the Investment Property in which a Lien is granted
by it hereunder, free and clear of any Lien.

(b) There are no restrictions on transfer (that have not been waived or
otherwise consented to) in the LLC Agreement governing any Pledged LLC Interest
or the Partnership Agreement governing any Pledged Partnership Interest or any
other agreement relating thereto which would limit or restrict: (i) the grant of
a security interest in the Pledged LLC Interests or the Pledged Partnership
Interests, (ii) the perfection of such security interest or (iii) the exercise
of remedies in respect of such perfected security interest in the Pledged LLC
Interests or the Pledged Partnership Interests, in each case, as contemplated by
this Agreement. Upon the exercise of remedies in respect of the Pledged LLC
Interests or the Pledged Partnership Interests as provided for herein and
otherwise as required by then applicable law, a transferee or assignee of a
membership interest or a partnership interest, as the case may be, of such LLC
or Partnership, as the case may be, shall become a member or partner, as the
case may be, of such LLC or Partnership, as the case may be, entitled to
participate in the management thereof to the extent immediately theretofore held
by the assignor or transferor, as the case may be, and, upon the transfer of the
entire interest of such Grantor, such Grantor shall cease to be a member or
partner, as the case may be.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

Section 4.08 Receivables.

(a) No amount payable to such Grantor under or in connection with any Receivable
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Administrative Agent in accordance with the terms of Section 5.02.

(b) On the date hereof, none of the obligors on any Receivables is a
Governmental Authority, except as disclosed on Schedule 7.

(c) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will at such times be
accurate.

 

-15-



--------------------------------------------------------------------------------

Section 4.09 Intellectual Property.

(a) Schedule 6 lists all Intellectual Property owned by such Grantor in its own
name on the date hereof which consists of Patents, patent applications and
registered copyrights.

(b) On the date hereof, all material Intellectual Property is valid, subsisting,
unexpired and enforceable, has not been abandoned and does not infringe the
intellectual property rights of any other Person.

(c) Except as set forth in Schedule 6 (and any implied warranties, resulting
from product sales or services or implied licenses arising in the ordinary
course of such Grantor’s business), on the date hereof, none of the Intellectual
Property is the subject of any licensing or franchise agreement pursuant to
which such Grantor is the licensor or franchisor.

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

(e) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which could reasonably be expected to have a material adverse
effect on the value of any Intellectual Property.

Section 4.10 Commercial Tort Claims.

(a) On the date hereof, except to the extent listed in Schedule 3, no Grantor
has rights in any Commercial Tort Claim with an asserted value in excess of
$1,000,000.

(b) Upon the filing of a financing statement covering any Commercial Tort Claim
referred to in Section 5.10 against such Grantor, the security interest granted
in such Commercial Tort Claim will constitute a valid perfected security
interest in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase such Collateral from such
Grantor, which security interest shall be prior to all other Liens on such
Collateral except for unrecorded liens permitted by the Credit Agreement which
have priority over the Liens on such Collateral by operation of law.

Section 4.11 Benefit to the Guarantors. The Borrower is a member of an
affiliated group of companies that includes such Grantor, and the Borrower and
the other Grantors are engaged in related businesses. Such Grantor may
reasonably be expected to benefit, directly or indirectly, from the
Transactions; and such Grantor has determined that this Agreement is necessary
and convenient to the conduct, promotion and attainment of the business of such
Grantor.

 

-16-



--------------------------------------------------------------------------------

ARTICLE V

Covenants

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Borrower Obligations
shall have been indefeasibly paid in full in cash, no Letter of Credit shall be
outstanding and all of the Commitments shall have terminated:

Section 5.01 [Reserved].

Section 5.02 Delivery of Instruments, Certificated Securities and Chattel Paper.
If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any Instrument, Certificated Security or Chattel Paper,
such Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Administrative Agent, duly indorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement.
Notwithstanding the foregoing, the Borrower shall not be required to deliver
such Instrument, Certificated Security or Chattel Paper to the Administrative
Agent as set forth in the immediately preceding sentence if the value of an
Instrument, Certificated Security or Chattel Paper is less than $50,000 or if
the aggregate value of all such Instruments, Certificated Securities and Chattel
Paper is less than $200,000.

Section 5.03 Maintenance of Insurance. Each Grantor agrees to maintain insurance
on the Collateral as set forth in Section 8.07 of the Credit Agreement.

Section 5.04 Payment of Obligations. Each Grantor agrees to comply with the
provisions of Section 8.04 of the Credit Agreement with respect to its payment
obligations in the same manner as the Borrower is required thereunder.

Section 5.05 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.03 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

(b) Such Grantor or the Borrower will furnish to the Administrative Agent and
the Lenders from time to time statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection therewith, in each case as the Administrative Agent may reasonably
request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) delivering certificated securities,
(ii) filing any financing or continuation statements under the UCC (or other
similar laws) in effect in any

 

-17-



--------------------------------------------------------------------------------

jurisdiction with respect to the security interests created hereby and (iii) in
the case of Investment Property, Deposit Accounts, Letter-of-Credit Rights and
any other relevant Collateral, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.

Section 5.06 [Reserved.]

Section 5.07 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Securities, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Secured Parties,
hold the same in trust for the Secured Parties, segregated from other Property
of such Grantor, and deliver the same forthwith to the Administrative Agent in
the exact form received, duly indorsed by such Grantor to the Administrative
Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) unless otherwise expressly permitted hereby or under the other Loan
Documents, vote to enable, or take any other action to permit, any Issuer to
issue any Equity Interests of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Equity
Interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement and security interests
permitted pursuant to Section 9.03 of the Credit Agreement; or (iv) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any of the Investment
Property or Proceeds thereof except as expressly permitted pursuant to
Section 9.16 of the Credit Agreement.

(c) In the case of each Grantor that is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.07(a) with
respect to the Investment Property issued by it and (iii) the terms of
Section 6.03(c) and Section 6.07 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 6.03(c) or
Section 6.07 with respect to the Investment Property issued by it. In the case
of any Issuer that is not a Grantor hereunder, such Grantor shall promptly cause
such Issuer to execute and deliver to the Administrative Agent an Acknowledgment
and Consent.

 

-18-



--------------------------------------------------------------------------------

(d) In the case of each Grantor that is a partner in a Partnership, such Grantor
hereby consents to the extent required by the applicable Partnership Agreement
to the pledge by each other Grantor, pursuant to the terms hereof, of the
Pledged Partnership Interests in such Partnership and to the transfer of such
Pledged Partnership Interests to the Administrative Agent or its nominee and to
the substitution of the Administrative Agent or its nominee as a substituted
partner in such Partnership with all the rights, powers and duties of a general
partner or a limited partner, as the case may be. In the case of each Grantor
that is a member of an LLC, such Grantor hereby consents to the extent required
by the applicable LLC Agreement to the pledge by each other Grantor, pursuant to
the terms hereof, of the Pledged LLC Interests in such LLC and to the transfer
of such Pledged LLC Interests to the Administrative Agent or its nominee and to
the substitution of the Administrative Agent or its nominee as a substituted
member of the LLC with all the rights, powers and duties of a member of such
LLC.

(e) Without the prior written consent of the Administrative Agent, such Grantor
shall not agree to any amendment of a Partnership Agreement or an LLC Agreement
that (i) in any way adversely affects the perfection of the security interest of
the Administrative Agent in the Pledged Partnership Interests or Pledged LLC
Interests pledged by such Grantor hereunder or (ii) causes any Partnership
Agreement or LLC Agreement to include an election to treat the membership
interests or partnership interests of such Grantor as a security under
Section 8.103 of the UCC.

(f) With respect to Equity Interests in certificated form, such Grantor shall
furnish to the Administrative Agent such stock or equity powers and other
instruments as may be required by the Administrative Agent to assure the
transferability of the Investment Property when and as often as may be
reasonably requested by the Administrative Agent.

(g) The Pledged Securities set forth on Schedule 2 will at all times constitute
not less than 100% of the Equity Interests of each Issuer which is a Domestic
Subsidiary and not less than 66% of the Equity Interests of each Issuer which is
a Foreign Subsidiary thereof, in each case, owned by such Grantor. Such Grantor
will not permit any Issuer of any of the Pledged Securities set forth on
Schedule 2 to issue any new shares of any class of Equity Interests of such
Issuer to any party other than such Grantor (unless such issuance is made on a
pro rata basis to such Grantor) without the prior written consent of the
Administrative Agent.

Section 5.08 Receivables.

(a) Other than in the ordinary course of business consistent with its past
practice, such Grantor will not (i) grant any extension of the time of payment
of any Receivable, (ii) compromise or settle any Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Receivable, (iv) allow any credit or discount whatsoever on
any Receivable or (v) amend, supplement or modify any Receivable in any manner
that could adversely affect the value thereof.

 

-19-



--------------------------------------------------------------------------------

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables.

Section 5.09 Intellectual Property.

(a) Such Grantor (either itself or through licensees) will (i) continue to use
each material Trademark on each and every trademark class of goods applicable to
its current line as reflected in its current catalogs, brochures and price lists
in order to maintain such Trademark in full force free from any claim of
abandonment for non-use, in each case if such Grantor deems that such use is
appropriate under the circumstances, (ii) maintain as in the past the quality of
products and services offered under such Trademark, (iii) use such Trademark
with the appropriate notice of registration and all other notices and legends
required of such Grantor by applicable Governmental Requirements, (iv) not
knowingly adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement and (v) not (and not permit any licensee or
sublicensee thereof to) knowingly do any act or omit to do any act whereby such
Trademark may become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not knowingly do any
act, or omit to do any act, whereby any material Patent may, after giving
immediately effect to such act or omission, become forfeited, abandoned or
dedicated to the public.

(c) Such Grantor (either itself or through licensees) (i) will employ each
material Copyright, if such Grantor deems that such employment is appropriate
under the circumstances, and (ii) will not (and will not permit any licensee or
sublicensee thereof to) knowingly do any act or omit to do any act whereby any
material portion of the Copyrights may, after giving immediate effect to such
act or omission, become invalidated or otherwise impaired. Such Grantor will not
(either itself or through licensees) knowingly, do any act whereby any material
portion of the Copyrights may fall into the public domain.

(d) Such Grantor (either itself or through licensees) will not knowingly use any
material Intellectual Property to infringe the intellectual property rights of
any other Person.

(e) Such Grantor or the Borrower will notify the Administrative Agent and the
Lenders as soon as reasonably practicable after it knows, or a Responsible
Officer has reason to know, that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.

 

-20-



--------------------------------------------------------------------------------

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent in the certificate it delivers pursuant to
Section 8.01(c) of the Credit Agreement which covers the quarterly period in
which such filing occurred. Upon request of the Administrative Agent, such
Grantor shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s and the Lenders’ security
interest in any Copyright, Patent or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

Section 5.10 Commercial Tort Claims. If such Grantor shall obtain an interest in
any Commercial Tort Claim with an asserted value in excess of $1,000,000, such
Grantor shall within 30 days of obtaining such interest sign and deliver
documentation acceptable to the Administrative Agent that grants a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.

ARTICLE VI

Remedial Provisions

Section 6.01 Certain Matters Relating to Receivables. At any time after the
occurrence and the continuation of an Event of Default:

(a) The Administrative Agent shall have the right to make test verifications of
the Receivables in any manner and through any medium that it reasonably
considers advisable, and each Grantor shall furnish all such assistance and
information as the Administrative Agent may require in connection with such test
verifications. At any time and from time to time, upon the Administrative
Agent’s request and at the expense of the relevant Grantor, such Grantor shall
cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.

 

-21-



--------------------------------------------------------------------------------

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.05, and (ii) until so
turned over, shall be held by such Grantor in trust for the Administrative Agent
and the Lenders, segregated from other funds of such Grantor. Each such deposit
of Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(c) At the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

Section 6.02 Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent at any time after the occurrence and during the
continuance of an Event of Default in its own name or in the name of others may
at any time communicate with obligors under the Receivables to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Receivables.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any Lender shall have any obligation or liability under any Receivable
(or any agreement giving rise thereto) or Contract by reason of or arising out
of this Agreement or the receipt by the Administrative Agent or any Lender of
any payment relating thereto, nor shall the Administrative Agent or any Lender
be obligated in any manner to perform any of the obligations of any Grantor
under or pursuant to any Receivable (or any agreement giving rise thereto) or
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

-22-



--------------------------------------------------------------------------------

Section 6.03 Pledged Securities.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.03(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Securities and all payments made in respect of
the Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer and consistent with past practice, to the extent permitted in
the Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, during the pendancy of such Event of Default, (i) the
Administrative Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Investment Property and make
application thereof to the Obligations in such order as the Administrative Agent
may determine, and (ii) any or all of the Investment Property shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter and during the pendancy of
such Event of Default exercise (A) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (B) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

 

-23-



--------------------------------------------------------------------------------

Section 6.04 Proceeds to be Turned Over to Administrative Agent. In addition to
the rights of the Administrative Agent and the Lenders specified in Section 6.01
with respect to payments of Receivables, if an Event of Default shall occur and
be continuing, all Proceeds received by any Grantor consisting of cash, checks
and other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All such
Proceeds received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All such Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor in trust for the Administrative Agent and
the Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.05.

Section 6.05 Application of Proceeds. At such intervals as may be agreed upon by
the Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Article II, in payment of the Obligations in
accordance with Section 10.02(c) of the Credit Agreement.

Section 6.06 Code and Other Remedies.

(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement, the other Loan Documents
and in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law or otherwise available at law or equity. Without limiting
the generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be absolutely free from any claim of right
by any Grantor, including any equity or right of redemption, stay or appraisal
which any Grantor has or may have under

 

-24-



--------------------------------------------------------------------------------

any rule of law, regulation or statute now existing or hereafter adopted (and
each Grantor hereby waives any rights it may have in respect thereof). Upon any
such sale or transfer, the Administrative Agent shall have the right to deliver,
assign and transfer to the purchaser or transferee thereof the Collateral so
sold or transferred. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.06, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations,
in accordance with Section 10.02(c) of the Credit Agreement, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9.615(a)(3) of the UCC, need the Administrative Agent account for the
surplus, if any, to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against the
Administrative Agent or any Secured Party arising out of the exercise by them of
any rights hereunder except to the extent caused by the gross negligence or
willful misconduct of the Administrative Agent or such Secured Party or their
respective agents. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

(b) In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute a commercially
reasonable method of disposition. Without limitation of the foregoing, any
disposition involving three (3) or more bidders that are “accredited investors”
(within the meaning of the Securities Act) shall constitute disposition in a
commercially reasonable manner.

(c) The Administrative Agent may appoint any Person as agent to perform any act
or acts necessary or incident to any sale or transfer of the Collateral.

Section 6.07 Registration Rights.

(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Securities pursuant to Section 6.06, and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Securities, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will use commercially
reasonable efforts to cause the Issuer thereof to (i) execute and deliver, and
cause the directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Administrative Agent, necessary or
advisable to register the Pledged Securities, or that portion thereof to be
sold, under the provisions of the Securities Act, (ii) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of the Pledged Securities, or that portion thereof
to be sold and (iii) use its commercially reasonable efforts to cause the Issuer
to make all amendments thereto and/or to the related prospectus which, in the

 

-25-



--------------------------------------------------------------------------------

opinion of the Administrative Agent, are necessary or advisable to enable it to
realize upon such Collateral, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to use its commercially
reasonable efforts to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, or may determine that a public sale is impracticable or not
commercially reasonable, and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers which will be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged
Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Securities pursuant to this
Section 6.07 valid and binding and in compliance with any and all other
applicable Governmental Requirements. Each Grantor further agrees that a breach
of any of the covenants contained in this Section 6.07 will cause irreparable
injury to the Secured Parties, that the Secured Parties have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 6.07 shall be specifically enforceable
against such Grantor, and, to the maximum extent permitted by applicable law,
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.

Section 6.08 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Administrative Agent or any Secured Party to collect such deficiency.

Section 6.09 Non-Judicial Enforcement. The Administrative Agent may enforce its
rights hereunder without prior judicial process or judicial hearing, and to the
extent permitted by law, each Grantor expressly waives any and all legal rights
which might otherwise require the Administrative Agent to enforce its rights by
judicial process.

 

-26-



--------------------------------------------------------------------------------

ARTICLE VII

The Administrative Agent

Section 7.01 Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Administrative Agent for the purpose of collecting any and all such moneys
due under any Receivable or Contract or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge Taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement or any other Loan Document and pay all or any part of the
premiums therefor and the costs thereof;

(iv) execute, in connection with any sale provided for in Section 6.06 or
Section 6.07, any indorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) in the name of such Grantor, or in its own name,
or otherwise, commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent

 

-27-



--------------------------------------------------------------------------------

jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

Anything in this Section 7.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.01(a) unless an Event of Default
shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.01, together with interest thereon at
the post-default rate specified in Section 3.02(c) of the Credit Agreement, but
in no event to exceed the Highest Lawful Rate, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

Section 7.02 Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9.207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar Property for its own account, and the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which comparable secured parties accord comparable
collateral. Neither the Administrative Agent, any Secured Party nor any of their
Related Parties shall be liable for failure to demand, collect or realize upon
any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part

 

-28-



--------------------------------------------------------------------------------

thereof. The powers conferred on the Administrative Agent and the Secured
Parties hereunder are solely to protect the Administrative Agent’s and the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Administrative Agent or any Secured Party to exercise any such powers. The
Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their Related Parties shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct. To the fullest extent permitted by applicable
law, the Administrative Agent shall be under no duty whatsoever to make or give
any presentment, notice of dishonor, protest, demand for performance, notice of
non-performance, notice of intent to accelerate, notice of acceleration, or
other notice or demand in connection with any Collateral or the Obligations, or
to take any steps necessary to preserve any rights against any Grantor or other
Person or ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral,
whether or not it has or is deemed to have knowledge of such matters. Each
Grantor, to the extent permitted by applicable law, waives any right of
marshaling in respect of any and all Collateral, and waives any right to require
the Administrative Agent or any Secured Party to proceed against any Grantor or
other Person, exhaust any Collateral or enforce any other remedy which the
Administrative Agent or any Secured Party now has or may hereafter have against
any Grantor or other Person.

Section 7.03 Execution of Financing Statements. Pursuant to the UCC and any
other applicable law, each Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Each Grantor authorizes
the Administrative Agent to use the collateral description “all personal
property” or “all assets” in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

Section 7.04 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

-29-



--------------------------------------------------------------------------------

ARTICLE VIII

Subordination of Indebtedness

Section 8.01 Subordination of All Grantor Claims. As used herein, the term
“Grantor Claims” shall mean all debts and obligations of the Borrower or any
other Grantor to any other Grantor, whether such debts and obligations now exist
or are hereafter incurred or arise, or whether the obligation of the debtor
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or obligations be evidenced
by note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or obligations may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by. After and during the continuation of an Event of
Default, no Grantor shall receive or collect, directly or indirectly, from any
obligor in respect thereof any amount upon the Grantor Claims.

Section 8.02 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving any Grantor, the Administrative Agent on behalf of the Administrative
Agent and the Secured Parties shall have the right to prove their claim in any
such proceeding, so as to establish their rights hereunder and receive directly
from the receiver, trustee or other court custodian, dividends and payments
which would otherwise be payable upon Grantor Claims. Each Grantor hereby
assigns such dividends and payments to the Administrative Agent for the benefit
of the Administrative Agent and the Secured Parties for application against the
Borrower Obligations as provided under Section 10.02(c) of the Credit Agreement.
Should any Agent or Secured Party receive, for application upon the Obligations,
any such dividend or payment which is otherwise payable to any Grantor, and
which, as between such Grantors, shall constitute a credit upon the Grantor
Claims, then upon payment in full in cash of the Borrower Obligations, the
expiration of all Letters of Credit outstanding under the Credit Agreement and
the termination of all of the Commitments, the intended recipient shall become
subrogated to the rights of the Administrative Agent and the Secured Parties to
the extent that such payments to the Administrative Agent and the Secured
Parties on the Grantor Claims have contributed toward the liquidation of the
Obligations, and such subrogation shall be with respect to that proportion of
the Obligations which would have been unpaid if the Administrative Agent and the
Secured Parties had not received dividends or payments upon the Grantor Claims.

Section 8.03 Payments Held in Trust. In the event that, notwithstanding
Section 8.01 and Section 8.02, any Grantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the Secured Parties an
amount equal to the amount of all funds, payments, claims or distributions so
received and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Administrative Agent.

Section 8.04 Liens Subordinate. Each Grantor agrees that, until the Borrower
Obligations are paid in full in cash, no Letter of Credit shall be outstanding
and the termination of all of the Commitments, any Liens securing payment of the
Grantor Claims shall be and remain inferior and subordinate to any Liens
securing payment of the Obligations, regardless of

 

-30-



--------------------------------------------------------------------------------

whether such encumbrances in favor of such Grantor, the Administrative Agent or
any Secured Party presently exist or are hereafter created or attach. Without
the prior written consent of the Administrative Agent, no Grantor, during the
period in which any of the Borrower Obligations are outstanding or the
Commitments are in effect, shall (a) exercise or enforce any creditor’s right it
may have against any debtor in respect of the Grantor Claims or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it.

Section 8.05 Notation of Records. Upon the request of the Administrative Agent,
all promissory notes and all accounts receivable ledgers or other evidence of
the Grantor Claims accepted by or held by any Grantor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under the terms of this Agreement.

ARTICLE IX

Miscellaneous

Section 9.01 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 9.04), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, and no
course of dealing with respect to, any right, power or privilege hereunder, or
any abandonment or discontinuance of steps to enforce such right, power or
privilege, shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Secured Party would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law or equity.

Section 9.02 Notices. All notices and other communications provided for herein
shall be given in the manner and subject to the terms of Section 12.01 of the
Credit Agreement; provided that any such notice, request or demand to or upon
any Guarantor shall be addressed to such Guarantor at its notice address set
forth on Schedule 1.

Section 9.03 Enforcement Expenses; Indemnities.

(a) Each Guarantor agrees to pay or reimburse each Secured Party and the
Administrative Agent for all its reasonable costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Article II or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel to each Secured
Party and of counsel to the Administrative Agent.

 

-31-



--------------------------------------------------------------------------------

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all Other Taxes which may be payable
or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 12.03 of the Credit
Agreement.

(d) The agreements in this Section 9.03 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

Section 9.04 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.02 of the Credit Agreement.

Section 9.05 Successors and Assigns. The provisions of this Agreement shall be
binding upon the Grantors and their successors and assigns and shall inure to
the benefit of the Administrative Agent and the Secured Parties and their
respective successors and permitted assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and the
Majority Lenders, and any such purported assignment, transfer or delegation
shall be null and void.

Section 9.06 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by any
Grantor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the
Administrative Agent, the other Agents, the Issuing Bank and the Lenders and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the other Agents, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under the Credit Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 9.03 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.

 

-32-



--------------------------------------------------------------------------------

(b) To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Secured Parties’ Liens, security interests,
rights, powers and remedies under this Agreement and each other Loan Document
shall continue in full force and effect. In such event, each Loan Document shall
be automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Secured Parties to
effect such reinstatement.

Section 9.07 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (OTHER THAN THE LETTERS OF CREDIT AND THE LETTER OF CREDIT
AGREEMENTS) REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

(c) This Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto, the Lenders and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 9.08 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 9.09 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, without notice to such Person or any other Grantor,
any such notice being expressly waived by each Grantor, to the fullest extent
permitted by law, to set off and appropriate and apply any and

 

-33-



--------------------------------------------------------------------------------

all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness, claims or obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements), in any currency, whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
Affiliate to or for the credit or the account of any Grantor against any of and
all the obligations and liabilities of the Grantor owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section 9.09 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.

Section 9.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial .

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW
PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT
THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED. CHAPTER
346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT LOAN
ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF HARRIS COUNTY IN THE STATE OF
TEXAS OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR
ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OF THE CREDIT AGREEMENT OR SUCH OTHER ADDRESS AS IS
SPECIFIED PURSUANT TO SECTION 12.01 OF THE CREDIT AGREEMENT (OR ITS ASSIGNMENT
AND ASSUMPTION) OR SCHEDULE 1 HERETO, AS APPLICABLE, SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.

 

-34-



--------------------------------------------------------------------------------

NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE, OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.10.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Secured Parties,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

(d) Each of the parties hereto specifically agrees that it has a duty to read
this Agreement, the Security Instruments and the other Loan Documents and agrees
that it is charged with notice and knowledge of the terms of this Agreement, the
Security Instruments and the other Loan Documents; that it has in fact read this
Agreement, the Security Instruments and the other Loan Documents and is fully
informed and has full notice and knowledge of the terms, conditions and effects
thereof; that it has been represented by independent legal counsel of its

 

-35-



--------------------------------------------------------------------------------

choice throughout the negotiations preceding its execution of this Agreement and
the Security Instruments; and has received the advice of its attorney in
entering into this Agreement and the Security Instruments; and that it
recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 9.13 Additional Grantors and Additional Pledged Securities. Each
Subsidiary of the Borrower that is required to become a party to this Agreement
pursuant to Section 8.14 of the Credit Agreement shall become a party hereto as
a Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement and shall thereafter have the same rights,
benefits and obligations as a Grantor party hereto on the date hereof. Each
Grantor that is required to pledge additional Equity Interests pursuant to the
Credit Agreement shall execute and deliver a Supplement.

Section 9.14 Releases.

(a) Release Upon Payment in Full. The grant of the security interest hereunder,
all other grants of interests, set off and other Liens hereunder, and all
guarantees provided for herein, the security interest granted hereunder, all
other interest, set offs and other Liens granted hereunder, and all guarantees
provided for herein, and all Lien rights, powers and interests and guarantee
benefits with respect thereto shall automatically terminate and be null and void
immediately upon the date that the Borrower Obligations (other than Borrower
Obligations in respect of Secured Swap Agreements and Indebtedness consisting of
payment obligations that are provided under each Loan Document as surviving the
termination of any Loan Document or other transactions contemplated thereby, or
words of similar import) shall have been indefeasibly paid in full in cash, no
Letter of Credit shall be outstanding, and all of the Commitments shall have
terminated, and the Administrative Agent, at the written request and expense of
the Borrower, will promptly take all steps and actions requested by the Borrower
to evidence and more fully effect the foregoing termination, including the
release, reassignment and transfer, without recourse or warranty, of the
property theretofore constituting the Collateral to the Grantors and the
declaration of all such guarantees and this Agreement to be of no further force
or effect.

(b) Partial Releases. If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then immediately upon the occurrence of any such disposition, all
Liens and other rights with respect thereto, shall automatically terminate and
be null and void, and the Administrative Agent, at the request and sole expense
of such Grantor, shall promptly execute and deliver to such Grantor all releases
or other documents deemed reasonably necessary or desirable by the Borrower to
evidence the release of the Liens created hereby on such Collateral. If all the
Equity Interests of a Guarantor shall be sold, transferred or otherwise disposed
of in a transaction permitted by the Credit Agreement, then immediately upon the
occurrence of such disposition, such Guarantor

 

-36-



--------------------------------------------------------------------------------

automatically shall be released from its obligations hereunder, and the Liens
and other rights created hereunder in all property of such Guarantor shall
automatically terminate and be null and void; and at the request and sole
expense of the Borrower, the Administrative Agent shall promptly execute and
deliver to or at the request of the Borrower all releases and other documents
reasonable necessary or desirable to release such obligations, Liens and other
rights; provided that the Borrower shall have delivered to the Administrative
Agent, at least fifteen days prior to the date of the requested releases and
documents, a written request of a Responsible Officer for release identifying
the relevant Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

(c) Retention in Satisfaction. Except as may be expressly applicable pursuant to
Section 9.620 of the UCC, no action taken or omission to act by the
Administrative Agent or the Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect,
until the Administrative Agent and the Secured Parties shall have applied
payments (including, without limitation, collections from Collateral) towards
the Obligations in the full amount then outstanding or until such subsequent
time as is provided in Section 9.14(a).

Section 9.15 Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the Secured Parties being conclusively presumed by their request for this
Agreement and delivery of the same to the Administrative Agent.

Section 9.16 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Grantor to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.16 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.16, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 9.16 shall remain
in full force and effect until all amounts owing to the Secured Parties on
account of the Borrower Obligations are irrevocably and indefeasibly paid in
full in cash, no Letter of Credit shall be outstanding and all of the
Commitments are terminated. Each Qualified ECP Guarantor intends that this
Section 9.16 constitute, and this Section 9.16 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Grantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 9.17 Original Guaranty and Collateral Agreement. This Agreement amends
and restates in its entirety the Original Guaranty and Collateral Agreement. The
Credit Agreement and any Notes issued in connection therewith have been given in
renewal, extension, rearrangement and increase, and not in extinguishment of the
obligations under the Original

 

-37-



--------------------------------------------------------------------------------

Credit Agreement and the notes and other documents related thereto. All Liens,
deeds of trust, mortgages, assignments, security interests and guarantees
securing the Original Credit Agreement and the obligations relating thereto,
including the Liens and security interests of the Original Guaranty and
Collateral Agreement are hereby ratified, confirmed, renewed, extended, brought
forward and rearranged as security for the Obligations, in addition to and
cumulative of the Liens and security interests of this Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

-38-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

BORROWER:     REX ENERGY CORPORATION     By:     /s/ Michael L. Hodges      

Michael L. Hodges

Chief Financial Officer

GRANTORS:     REX ENERGY OPERATING CORP.     By:     /s/ Michael L. Hodges      

Michael L. Hodges

Chief Financial Officer

   

REX ENERGY I LLC

PENNTEX RESOURCES ILLINOIS, INC.

REX ENERGY IV, LLC

R.E. GAS DEVELOPMENT, LLC

    By:     /s/ Michael L. Hodges      

Michael L. Hodges

Chief Financial Officer

 

 

Signature Page 1—Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof by:

 

ADMINISTRATIVE AGENT:    

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

    By:     /s/ Paul J. Pace     Name: Paul J. Pace     Title: Senior Vice
President

 

 

Signature Page 2—Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE ADDRESSES OF GRANTORS

 

Grantor

  

Notice Address

Rex Energy Corporation   

Rex Energy Corporation

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Attn: Michael L. Hodges,

Chief Financial Officer

mhodges@rexenergycorp.com

Copy: Jennifer L. McDonough, Vice President,

General Counsel and Secretary

jmcdonough@rexenergycorp.com

Fax No. 814.278.7286

Rex Energy I, LLC   

Rex Energy I, LLC

c/o Rex Energy Corporation

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Attn: Michael L. Hodges,

Chief Financial Officer

mhodges@rexenergycorp.com

Copy: Jennifer L. McDonough, Vice President,

General Counsel and Secretary

jmcdonough@rexenergycorp.com

Fax No. 814.278.7286

Rex Energy Operating Corp.   

Rex Energy Operating Corp.

c/o Rex Energy Corporation

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Attn: Michael L. Hodges,

Chief Financial Officer

mhodges@rexenergycorp.com

Copy: Jennifer L. McDonough, Vice President,

General Counsel and Secretary

jmcdonough@rexenergycorp.com

Fax No. 814.278.7286

Rex Energy IV, LLC   

Rex Energy IV, LLC

c/o Rex Energy Corporation

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Attn: Michael L. Hodges,

Chief Financial Officer

mhodges@rexenergycorp.com

 

Copy: Jennifer L. McDonough, Vice President,

General Counsel and Secretary

jmcdonough@rexenergycorp.com

Fax No. 814.278.7286

 

Schedule 1



--------------------------------------------------------------------------------

PennTex Resources Illinois, Inc.   

PennTex Resources Illinois, Inc.

c/o Rex Energy Corporation

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Attn: Michael L. Hodges,

Chief Financial Officer

mhodges@rexenergycorp.com

Copy: Jennifer L. McDonough, Vice President,

General Counsel and Secretary

jmcdonough@rexenergycorp.com

Fax No. 814.278.7286

R.E. Gas Development, LLC   

PennTex Resources, L.P.

c/o Rex Energy Corporation

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Attn: Michael L. Hodges,

mhodges@rexenergycorp.com

Copy: Jennifer L. McDonough, Vice President,

General Counsel and Secretary

jmcdonough@rexenergycorp.com

Chief Financial Officer

Fax No. 814.278.7286

Please note: Rex Energy Corporation is planning to move its corporate
headquarters in April 2013. From and after April 22, 2013, the notice address
for all of the entities listed above will change to:

[Name of Entity]

366 Walker Drive

State College, PA 16801

Attn: Michael L. Hodges, Chief Financial Officer

mhodges@rexenergycorp.com

Copy: Jennifer L. McDonough, Vice President, General Counsel and Secretary

jmcdonough@rexenergycorp.com

Fax: 814.278.7286

 

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

INVESTMENT PROPERTY

Description of Pledged Securities

 

Owner/Grantor

  

Issuer

   Percentage
Owned   Percentage
Pledged  

Class of

Stock or other Equity
Interest

   No. of
Shares    Certificate
No.

Rex Energy Corporation

   Rex Energy I, LLC    100%   100%   Membership Interest    Not
Applicable    Not


Applicable

Rex Energy Corporation

   Rex Energy Operating Corp.    100%   100%   Common Stock    100    3

Rex Energy Corporation

   PennTex Resources Illinois, Inc.    100%   100%   Common Stock    1,000    7

Rex Energy Corporation

   Rex Energy IV, LLC    100%   100%   Membership Interest    Not
Applicable    Not
Applicable

Rex Energy I, LLC

   Rex Energy Marketing, LLC    100%   100%   Membership Interest    Not
Applicable    Not
Applicable

Rex Energy Corporation

   R.E. Gas Development, LLC    100%   100%   Limited Liability Company    Not
Applicable    Not
Applicable

Rex Energy Corporation

   Butler Gas Processing LLC    100%   100%   Membership Interest    Not
Applicable    Not
Applicable

Rex Energy Corporation

   Rex Energy Rockies, LLC    100%   100%   Membership Interest    Not
Applicable    Not
Applicable

Description of Pledged Notes

Secured Promissory Note in the amount of $3,500,000.00, as amended, by Northstar
#3 LLC in favor of R.E. Gas Development, LLC. Under the terms of our partnership
with Northstar #3 LLC, R.E. Gas Development, LLC advanced certain well drilling
and completion costs for a salt water disposal well owned by Northstar #3 LLC.

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

1. Filing of UCC-1 Financing Statements with respect to the Collateral with the
Secretary of State of the State of Delaware.

Patent and Trademark Filings

 

1. Filing of the Collateral Assignment of Trademarks with respect to the
trademarks of Rex Energy Operating Corp. with the United States Patent and
Trademark Office.

Actions with respect to Pledged Securities

 

1. Delivery to the Administrative Agent or a Person designated by the
Administrative Agent of all Pledged Securities consisting of certificated
securities, in each case properly endorsed for transfer or in blank.

Description of Commercial Tort Claims With An Asserted Value in Excess of
$1,000,000

None.

 

 

Schedule 3



--------------------------------------------------------------------------------

SCHEDULE 4

JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

Borrower:

 

Legal Name/Address

  

Trade Names Used
in Past 5 Years

  

Current
Jurisdiction of
Organization

  

Jurisdiction of
Organizations in
Past 5 Years

  

Organizational No.

  

Taxpayer
Identification No.

  

Chief Executive
Office or Sole Place
of Business over
the last 5 years

Rex Energy Corporation

476 Rolling Ridge Drive

State College, PA 16801

   None    Delaware    Not Applicable    4313846    20-8814402   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Grantors:

 

Legal Name/Address

  

Trade Names Used
in Past 5 Years

  

Current
Jurisdiction of
Organization

  

Jurisdiction of
Organizations in
Past 5 Years

  

Organizational No.

  

Taxpayer
Identification No.

  

Chief Executive
Office or Sole Place
of Business over
the last 5 years

Rex Energy I, LLC

476 Rolling Ridge Drive

State College, PA 16801

   None    Delaware    Not Applicable    4335969    20-8909799   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Rex Energy Operating Corp.

476 Rolling Ridge Drive

State College, PA 16801

   None    Delaware    Not Applicable    3865470    20-2120390   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

 

Schedule 4



--------------------------------------------------------------------------------

Legal Name/Address

  

Trade Names Used
in Past 5 Years

  

Current
Jurisdiction of
Organization

  

Jurisdiction of
Organizations in
Past 5 Years

  

Organizational No.

  

Taxpayer
Identification No.

  

Chief Executive
Office or Sole Place
of Business over
the last 5 years

Rex Energy IV, LLC

476 Rolling Ridge Drive

State College, PA 16801

   None    Delaware    Not Applicable    4219136    20-5549688   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

 

RR#1 Box 197 P.O. Box 318 Bridgeport, Illinois

62417

PennTex Resources Illinois, Inc.

476 Rolling Ridge Drive

State College, PA 16801

   ERG Illinois, Inc.    Delaware    Not Applicable    3757111    20-0660609   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

R.E. Gas Development, LLC

476 Rolling Ridge Drive

State College, PA 16801

   None    Delaware    Not Applicable    4456607    20-8814402   

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

 

Schedule 4



--------------------------------------------------------------------------------

SCHEDULE 5

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Grantor

  

Locations

Rex Energy Corporation

   1. 476 Rolling Ridge Drive, Suite 300, State College, PA 16801

Rex Energy I, LLC

  

1. 476 Rolling Ridge Drive, Suite 300, State College, PA 16801

 

2. Route 1, Box 197, Bridgeport, Illinois 62417

 

3. 6555 Griffin Road, New Harmony, Indiana 47631

Rex Energy Operating Corp.

  

1. 476 Rolling Ridge Drive, Suite 300, State College, PA 16801

 

2. Route 1, Box 197, Bridgeport, Illinois 62417

 

3. 6555 Griffin Road, New Harmony, Indiana 47631

Rex Energy IV, LLC

  

1. 476 Rolling Ridge Drive, Suite 300, State College, PA 16801

 

2. Route 1, Box 197, Bridgeport, Illinois 62417

PennTex Resources Illinois, Inc.

  

1. 476 Rolling Ridge Drive, Suite 300, State College, PA 16801

 

2. Route 1, Box 197, Bridgeport, Illinois 62417

R.E. Gas Development, LLC

  

1. 476 Rolling Ridge Drive, Suite 300, State College, PA 16801

 

2. Magill Storage Yard, Prospect Road, Butler, PA 16001

 

Schedule 5



--------------------------------------------------------------------------------

Schedule 6

 

INTELLECTUAL    PROPERTY

Copyrights and Copyright Licenses

None.

Patents and Patent Licenses

None.

Trademarks and Trademark Licenses

 

Grantor

  

Trademark Name

  

Reg. No.

  

Date Registered

Rex Energy Operating Corp.

   Rex Energy Trademark    3,132,973    August 22, 2006

Rex Energy Operating Corp.

   Rex Energy and Lion Design Trademark    3,132,974    August 22, 2006

 

Schedule 6



--------------------------------------------------------------------------------

Schedule 7

RECEIVABLES WITH GOVERNMENTAL AUTHORITY AS OBLIGOR

None.

 

Schedule 7



--------------------------------------------------------------------------------

Annex I

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Guaranty and Collateral Agreement dated as of March 27, 2013 (the
“Guaranty and Collateral Agreement”), made by the Grantors parties thereto for
the benefit of KeyBank National Association, as Administrative Agent. The
undersigned agrees for the benefit of the Administrative Agent and the Secured
Parties as follows:

1. The undersigned will be bound by the terms of the Guaranty and Collateral
Agreement and will comply with such terms insofar as such terms are applicable
to the undersigned.

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.07(a) of the Guaranty
and Collateral Agreement.

3. The terms of Section 6.03(c) and Section 6.07 of the Guaranty and Collateral
Agreement shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 6.03(c) and Section 6.07 of the
Guaranty and Collateral Agreement.

 

[NAME OF ISSUER] By:      

Name:

Title:

Address for Notices:       Fax:      

 

* This consent is necessary only with respect to any Issuer which is not also a
Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor.

 

Annex I - 1



--------------------------------------------------------------------------------

Annex II

Assumption Agreement

ASSUMPTION AGREEMENT, dated as of [            ], 201[ ], made by
[            ], a [            ] (the “Additional Grantor”), in favor of KeyBank
National Association, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders party to the Credit Agreement referred
to below. All capitalized terms not defined herein shall have the meaning
ascribed to them in the Guaranty and Collateral Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Rex Energy Corporation, a corporation duly formed and existing under
the laws of the State of Delaware (the “Borrower”), the Administrative Agent,
and certain financial institutions (the “Lenders”) have entered into that
certain Amended and Restated Credit Agreement, dated as of March 27, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its affiliates (other than the Additional Grantor) have entered into that
certain Amended and Restated Guaranty and Collateral Agreement, dated as of
March 27, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty and Collateral Agreement”) in favor of the
Administrative Agent for the ratable benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guaranty and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.13 of the
Guaranty and Collateral Agreement, hereby becomes a party to the Guaranty and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor and a Guarantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in the Schedules to the
Guaranty and Collateral Agreement. The Additional Grantor hereby represents and
warrants that, with respect to itself and as applicable, each of the
representations and warranties contained in Article IV of the Guaranty and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

2. Governing Law. This Assumption Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas.

 

Annex II - 1



--------------------------------------------------------------------------------

3. Miscellaneous. This Assumption Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Any provision of this Assumption Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:      

Name:

Title:

 

Annex II - 2



--------------------------------------------------------------------------------

Annex III

Supplement

SUPPLEMENT, dated as of [            ], 201[ ], made by [            ], a
[            ] (the “Grantor”), in favor of KeyBank National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders party to the Credit Agreement referred to below. All capitalized terms
not defined herein shall have the meaning ascribed to them in the Guaranty and
Collateral Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Rex Energy Corporation, a corporation duly formed and existing under
the laws of the State of Delaware (the “Borrower”), the Administrative Agent,
and certain financial institutions (the “Lenders”) have entered into that
certain Amended and Restated Credit Agreement, dated as of March 27, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (including the Grantor) have entered into that certain Amended
and Restated Guaranty and Collateral Agreement, dated as of March 27, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Collateral Agreement”) in favor of the Administrative Agent for
the ratable benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Grantor to pledge the Equity
Interests described in Schedule 2-S hereto; and

WHEREAS, the Grantor has agreed to execute and deliver this Supplement in order
to pledge such Equity Interests;

NOW, THEREFORE, IT IS AGREED:

1. Guaranty and Collateral Agreement. By executing and delivering this
Supplement, the information set forth in Schedule 2-S hereto is hereby added to
the information set forth in Schedule 2 to the Guaranty and Collateral
Agreement. The Grantor hereby represents and warrants that, with respect to
itself and as applicable, each of the representations and warranties contained
in Article IV of the Guaranty and Collateral Agreement is true and correct on
and as the date hereof (after giving effect to this Supplement) as if made on
and as of such date.

2. Governing Law. This Supplement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

 

Annex III - 1



--------------------------------------------------------------------------------

3. Miscellaneous. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

 

[GRANTOR] By:      

Name:

Title:

 

Annex III - 2